DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2022 has been entered.
Status of the Claims
3.	The status of the claims as filed in the reply dated 2/15/2022 are as follows:
	Claims 1, 13, 17, 18, and 19 are amended,
	Claims 8 and 12 are canceled,
	Claims 1-7, 9-11, and 13-20 are currently pending. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-4, 7, 9, 15-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rong et al. (Chinese Patent Publication CN103465770A, “Rong”, previously cited) in view of Paetkau et al. (U.S. Patent Publication No. 2015/0114323, “Paetkau”, previously cited) and in further view of Kamado et al. (U.S. Patent Publication No. 2016/0339898, “Kamado”, previously cited).

Regarding Claim 1, Rong discloses a cooling arrangement for an electric machine (16) and at least one further component of an electric power unit (fig 1), wherein 
the cooling arrangement comprises an oil circuit (see annotated fig 1 below), an oil pump (12) circulating oil from the oil circuit to the electric machine (16); 
a first coolant circuit (see annotated fig 1 below) configured to cool the further component (6) of the electric power unit (6, 15, 16, 17) with a coolant by directing the coolant to the further component of the electric power unit, and 
a coolant radiator arrangement (5) in which the coolant in the first coolant circuit is cooled by air (¶0035), the coolant radiator arrangement providing coolant to the first coolant circuit via a first coolant outlet line (see annotated fig 1 below);
the oil circuit comprises an oil radiator (14), an oil radiator fan (27) located to provide an adjustable air flow through the oil radiator (as shown in fig 1); and 
a heat exchanger (10) in which heat is transferred between the coolant in the first coolant circuit and the oil in the oil circuit (¶0036).

    PNG
    media_image1.png
    671
    1077
    media_image1.png
    Greyscale

However, Rong does not explicitly disclose wherein the further component includes power electronics for controlling the flow of electric energy between the electric machine and an electric energy storage, a second coolant circuit configured to cool an electric energy storage of the electric power unit, the coolant radiator arrangement cooling the coolant in the second coolant circuit are cooled by the air; the coolant radiator arrangement providing coolant to the second coolant circuit via a second coolant outlet line. Paetkau, however, discloses a cooling arrangement (fig 1) wherein a first coolant circuit (see annotated fig 1 below) includes power electronics (12, as it is drive inverter, ¶0026) for controlling the flow of electric energy between the electric machine (11) and an electric energy storage (¶026), a second coolant circuit (see annotated fig 1 below) configured to cool an electric energy storage (4) of the electric power unit (11, 12, 23, 24, 44, 45), a coolant radiator arrangement (14, 46) cooling the coolant in the second coolant circuit are cooled by the air; the coolant radiator arrangement providing coolant to the second coolant circuit via a second coolant outlet line (see annotated fig 1 below). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed 


    PNG
    media_image2.png
    552
    767
    media_image2.png
    Greyscale

However, Rong, as modified, does not explicitly disclose wherein the oil radiator fan is configured to provide an adjustable air flow through the oil radiator. Kamado, however, discloses a cooling arrangement (fig 6) wherein an oil radiator fan (200) is configured to provide an adjustable air flow through the oil radiator (22). Kamado teaches that this allows the fan to be 

Regarding Claim 2, the combination of Rong, Paetkau, and Kamado discloses all previous claim limitations. Rong further discloses wherein the oil radiator (14) is arranged in a position upstream of the heat exchanger (10, fig 1) and the oil radiator is arranged in a position upstream of the electric machine (16) in the oil circuit (fig 1). 

Regarding Claim 3, the combination of Rong, Paetkau, and Kamado discloses all previous claim limitations. Rong, as modified, does not explicitly disclose wherein the cooling arrangement comprises a control unit configured to control the cooling of the oil in the oil radiator. Kamado, however, teaches providing control unit (126, fig 8) configured to control the cooling of the oil in the oil radiator (200, fig 6). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Rong, as modified, to provide the control unit of Kamado in order to ensure efficient control of the cooling of the oil radiator. 

Regarding Claim 4, the combination of Rong, Paetkau, and Kamado discloses all previous claim limitations. Rong, as modified, further discloses wherein the control unit (126, Kamado) is configured to control the speed of the oil radiator fan (27, Rong, such as taught by Kamado, see ¶0089).

Regarding Claim 7, the combination of Rong, Paetkau, and Kamado discloses all previous claim limitations. Rong further discloses wherein the oil radiator (14) is arranged in a position at which it is cooled by air of ambient temperature (as it is cooled by the exterior blower, see ¶0037).

Regarding Claim 9, the combination of Rong, Paetkau, and Kamado discloses all previous claim limitations. Rong further discloses wherein the coolant radiator (5) arrangement is arranged in a position in which it is cooled by air of ambient temperature (as it is cooled by the exterior blower, see ¶0037).

Regarding Claim 15, the combination of Rong, Paetkau, and Kamado discloses all previous claim limitations. Rong further discloses a vehicle comprising a cooling arrangement according to claim 1 (¶0005).

Regarding Claim 16, the combination of Rong, Paetkau, and Kamado discloses all previous claim limitations. Rong further discloses a first coolant pump (2) connected in the first coolant circuit and the first coolant pump (2) is configured for pumping the first coolant to the first power electronics (6) and through a radiator (5) configured to cool the coolant from the first power electronic.

Regarding Claim 17, the combination of Rong, Paetkau, and Kamado discloses all previous claim limitations. Rong, as modified, further discloses wherein the second coolant 

    PNG
    media_image3.png
    552
    767
    media_image3.png
    Greyscale

Regarding Claim 19, the combination of Rong, Paetkau, and Kamado discloses all previous claim limitations. Rong, as modified, further discloses an electric energy storage (6, Rong) which communicates with the second coolant pump (43, Paetkau) to pump coolant to cool the electric energy storage.

Regarding Claim 20, the combination of Rong, Paetkau, and Kamado discloses all previous claim limitations. Rong, as modified, further discloses a second coolant radiator (46, Paetkau) communicating with the second coolant circuit (see annotated fig 1 below, Paetkau) for cooling coolant in the second coolant circuit and a second coolant pump (43, Paetkau) circulating coolant in the second coolant circuit. 

    PNG
    media_image3.png
    552
    767
    media_image3.png
    Greyscale

6.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rong and Kamado and Paetkau as applied to claim 3 above, and further in view of Ohashi (U.S. Patent Publication No. 2017/0274895, previously cited).

Regarding Claim 5, the combination of Rong, Paetkau, and Kamado discloses all previous claim limitations. However, they do not explicitly disclose wherein the control unit is configured to control the speed of the oil pump. Ohashi, however, discloses a cooling arrangement (fig 2) wherein a control unit is configured to control the speed of an oil pump (¶0007). Ohashi teaches that this allows for the pump to reduce energy consumption by not operating the pump at unnecessary higher speeds (¶0005-0006). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed . 

7.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rong, Paetkau, and Kamado as applied to claim 3 above, and further in view of Tazume (U.S. Patent No. 2013/0323095, previously cited).

Regarding Claim 6, the combination of Rong, Paetkau, and Kamado discloses all previous claim limitations. However, they do not explicitly wherein the cooling arrangement comprises a temperature sensor configured and located for sensing a temperature related to the temperature of the electric machine; and the control unit is configured to control the cooling of the oil in the oil radiator in view of the temperature of the electric machine. Tazume, however, discloses a cooling arrangement (figs 1-4) comprising a temperature sensor (36) configured and located for sensing a temperature related to the temperature of an electric machine (121); and a control unit (¶0036) is configured to control the cooling of the oil in an oil radiator (21) in view of the temperature of the electric machine (¶0036). Tazume teaches that allows to provide the optimal viscosity of the oil by adjusting the temperature (¶0036). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Rong, as modified, to provide the temperature sensor of Tazume and to control the temperature of the oil in order to provide the optimal oil temperature in order to allow for the most efficient viscosity. 

8.	Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rong, Paetkau, and Kamado as applied to claim 1 above, and further in view of Hara et al. (U.S. Patent No. 2019/0241060, “Hara”, previously cited).

Regarding Claim 10, the combination of Rong, Paetkau, and Kamado discloses all previous claim limitations. However, they do not explicitly wherein the cooling arrangement comprises a coolant radiator fan configured to provide an air flow through the coolant radiator arrangement and the control unit is configured to control the speed of the coolant radiator fan. Hara, however, discloses a cooling arrangement (fig 1) which comprises a separate a coolant radiator fan (14) configured to provide an air flow through a coolant radiator (8) arrangement and a control unit (6) is configured to control the speed of the coolant radiator fan (¶0022). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Rong, as modified, to provide a separate cooling radiator fan and to control the fan independently in order to provide the optimal airflow through the radiator. 

Regarding Claim 11, the combination of Rong, Paetkau, Kamado, and Hara discloses all previous claim limitations. Rong, as modified, does not explicitly disclose wherein the control unit is configured to control the speed of the coolant radiator fan and of the oil radiator fan such that the electric machine provides a required cooling with a minimum energy consumption of the fans. Hara, however, teaches wherein a control unit (6, fig 1) is configured to control the speed of the coolant radiator fan (8) and of the oil radiator fan (10) such a required cooling with a minimum energy consumption of the fans (¶0022). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Rong, as .

9.	Claims 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rong, Paetkau, and Kamado as applied to claim 1 above, and further in view of Rousseau et al. (German Patent Publication DE102014115377A1, “Rousseau”, previously cited).

Regarding Claim 13, the combination of Rong, Paetkau, and Kamado discloses all previous claim limitations. Rong, as modified, further discloses wherein the cooling arrangement is configured to direct the coolant in the first coolant circuit to a first coolant radiator (14, Paetkau) of the coolant radiator arrangement and to direct the coolant in the second coolant circuit to a second coolant radiator (46, Paetkau) of the coolant radiator arrangement during occasions when ambient air temperature is lower than a specific temperature (as ambient temperature is not taken into account and thus would direct the coolant regardless of the ambient temperature), and to direct the coolant in the first coolant circuit (1, Paetkau) to the first coolant radiator; and a refrigeration circuit (see annotated fig 1 below) configured to cool the coolant in the second coolant circuit during occasions when ambient air temperature is higher than the specific temperature (ambient temperature is not taken into account and thus would direct the coolant regardless of the ambient temperature).

    PNG
    media_image4.png
    565
    937
    media_image4.png
    Greyscale


	However, they do not explicitly disclose wherein the first coolant is directed to the second coolant radiator. Rousseau, however, discloses a cooling arrangement (figs 1-2) wherein a first coolant (in ER2) is directed to a second radiator (R1). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Rong, as modified, to have the coolant intermix such as taught by Rousseau rather that communicate as taught by Paetkau (via 41) in order to allow for heat to travel between the two circuits more efficiently. 

	Regarding Claim 18, the combination of Rong, Paetkau, and Kamado discloses all previous claim limitations. However, they do not explicitly disclose coolant directing means configured for directing the first and second coolant circuits to a common thermostat, the thermostat directing the coolant back to the first coolant pump without cooling the coolant if the coolant has a lower temperature than a selected first temperature, and for directing the coolant past the coolant radiator arrangement for cooling the coolant if the coolant has a higher temperature than the regulating temperature of the thermostat. Rousseau, however, discloses a . 

10.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rong, Kamado, Paetkau, and Rousseau as applied to claim 13 above, and further in view of Amaral et al. (U.S. Patent Publication No. 2004/0035130, “Amaral”, previously cited).

Regarding Claim 14, the combination of Rong, Kamado, Paetkau, and Rousseau discloses all previous claim limitations. Rong further discloses a condenser (24) of the refrigeration circuit. However, they do not explicitly disclose wherein the condenser is cooled by the first coolant circuit. Amaral, however, discloses a cooling arrangement (fig 1) wherein a condenser (18) is cooler by a coolant circuit (via 34). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Rong, as modified, to have the condenser cooled by the first coolant circuit in order to allow for greater control the temperature in the first coolant circuit. 

Response to Arguments
11.	Applicant's arguments filed 2/15/2022 have been fully considered but they are not persuasive.
Applicant argues (pages 9-10) that Paetkau does not disclose or suggest one coolant circuit for cooling the battery 44 and another coolant circuit for cooling the power electronic unit 45. Furthermore, the coolant for cooling the battery 44 and the power electronics unit 45 comes from the same outlet line. Paetkau does not disclose a “radiator arrangement providing coolant to the first coolant circuit via a first coolant outlet line and providing coolant to the second coolant circuit via a second coolant outlet line” as recited in claim 1. In addition, Paetkau refers to “the power electronics unit 45 of the battery system”. A logical and reasonable inference would be that the power electronics unit 45 is a charger circuit since such circuits are common to battery systems, and does not include “power electronics for controlling the flow of electric energy between the electric machine and an electric energy storage”, as recited in claim 1. The Examiner respectfully disagrees; Paetkau teaches that element 12, now interpreted as the power electronic, is a drive inverter for the electric machine 11 which controls the electric energy flow between the electric storage 44 and the electric machine. These components are located on a first and second coolant circuits as explained in the rejection of claim 1, therefore meeting the claim language. 
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/Primary Examiner, Art Unit 3763